United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-4269
                                    ___________

Juan Cedillo, President, United States   *
Counter-Insurgent Association of         *
Justice, Inc.,                           *
                                         *
             Appellant,                  * Appeal from the United States
                                         * District Court for the Western
      v.                                 * District of Missouri.
                                         *
United States of America,                *         [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                            Submitted: October 6, 2000

                                Filed: October 13, 2000
                                    ___________

Before McMILLIAN, BOWMAN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                         ___________

PER CURIAM.

       Juan Cedillo appeals the district court’s1 dismissal of his motion for injunctive
relief. Mr. Cedillo sought an order requiring the Immigration and Naturalization
Service, among others, to cease all deportation proceedings involving various classes


      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
of persons, including the immediate family members of United States citizens. We
conclude that the district court properly refused to grant the relief sought, which, as the
court noted, is barred by statute. See 8 U.S.C. § 1252(f) (regardless of nature of action
or claim, or of party bringing action, no court other than Supreme Court shall have
jurisdiction to enjoin “operation of provisions of Part IV of this subchapter” except as
applied to individual aliens against whom proceedings have been initiated); Reno v.
Am.-Arab Anti-Discrimination Comm., 525 U.S. 471, 481-82 (1999) (by its plain
terms, § 1252(f) prohibits federal courts from granting classwide injunctive relief
against operation of 8 U.S.C. §§ 1221-1231 (dealing with detention and deportation of
aliens), but specifies that ban does not apply to individual cases).

       Mr. Cedillo argues that the district court’s rulings in this matter (including the
court’s grant of the government’s properly filed motions for an enlargement of time to
respond to Mr. Cedillo’s motion) are indicative of a conspiracy between the court and
the government. We reject this argument out of hand as frivolous.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-